DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (US 2016/0198002) in view of Parra (WO 2018236203)
As to claim 1 Penilla discloses a system for remapping controls in a first vehicle, the system comprising: 
a processor (Paragraph 215); 
a memory (Paragraph 215); 
an input device configured to receive a data block of vehicle information, wherein the vehicle information includes information related to a vehicle control configuration of a second vehicle and user information (Paragraph 106-109 “An automaker database 116 can include data regarding a plurality of vehicles [second vehicle], including standard user interfaces, configuration interfaces, and other information necessary to provide user Bob with a custom interface for vehicle 200. The mapping engine 118, in this example includes a map or that communicates with the automakers database to identify the settings, applications, APIs, or modules that allow integration of Bob's user profile[user information] from the user profiles database 160 so that Bob's profile can be sent to car 200.”); 
a plurality of configurable vehicle controls disposed in the first vehicle, accessible to an operator(Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.”, wherein at least one of the plurality of configurable vehicle controls is configurable to control a function of the first vehicle(Paragraph 107-108 “The mapping engine 118, in this example includes a map or that communicates with the automakers database to identify the settings, applications, APIs, or modules that allow integration of Bob's user profile from the user profiles database 160 so that Bob's profile can be sent to car 200. In the illustrated example, the mapping engine, the of the mapper, will obtain Bob's profile 160 for cloud services and obtain vehicle information for the user interfaces of the vehicle desired for use by the user. The mapping engine 118 will the transfer Bob's profile to vehicle 200. At this point, the user, Bob, can be provided with an interface on a mobile device to allow access to the vehicle”); and 
a control module disposed within the first vehicle configured to receive the data block from the input device, and to reconfigure at least one of the plurality of configurable vehicle controls according to the vehicle control configuration(Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.” Paragraph 109 “The mapping engine 118 will the transfer Bob's profile to vehicle 200. At this point, the user, Bob, can be provided with an interface on a mobile device to allow access to the vehicle.”). 
Penilla does not explicitly disclose a plurality of configurable vehicle controls disposed in the first vehicle, wherein the vehicle controls include turn signals, windshield wipers, and audio/video controls.
Parra teaches a plurality of configurable vehicle controls disposed in the first vehicle, wherein the vehicle controls include turn signals, windshield wipers, and audio/video controls(Paragraph 43 “4 In this way, the programmable direction control (1) is provided with two screens; a lower display (100) that controls the secondary functions of the vehicle such as, car on / off, headlight on /off, turn signals, wipers, real-time speed of wipers, battery, a unit converter and settings of the screen in a completely digital form and an upper screen (200) located on top of the lower screen (200), conceived for entirely entertainment functions such as music player from both internal and external sources, control of cell phone functions via wireless protocols, AM / FM radio tuner with scan and store functions for tunable and tuned stations, audio level equalizer, GPS navigation and display settings”, Figure 6-7, 10)
It would have been obvious to one of ordinary skill to modify Penilla to include the teachings of having configurable controls of turn signals, wipers, and audio/video controls for the purpose of providing a user friendly driving experience.
As to claim 2 Penilla discloses a system further comprising: 
 (Paragraph 51-5); and 
wherein the control module is further configured to retrieve the at least one vehicle control configuration and reconfigure the at least one of the configurable vehicle controls based on the stored vehicle control configuration (Paragraph 51-52, 108). 
As to claim 3 Penilla discloses a system further comprising: 
a display attached to the at least one of the plurality of configurable vehicle controls (Paragraph 51-52); and 
wherein the control module is further configured to alter the display to display an image corresponding to an associated function of the configurable vehicle control (Paragraph 51-52). 
As to claim 4 Penilla discloses a system further comprising: 
a data communications link within the first vehicle configured to receive the data block and configured to transmit the data block to the input device (Paragraph 49-51, Figure 7). 
As to claim 5 Penilla discloses a system wherein the data communications link establishes a wireless communications link with an outside source to receive the data block, wherein the outside source is configured to transmit the data block to the vehicle (Paragraph 49-51, Figure 7). 
As to claim 6 Penilla discloses a system wherein the data communications link establishes a wired communication link with an outside source to receive the data block, wherein the outside source is configured to transmit the data block to the first vehicle via a wired connection (Paragraph 145). 
 (Paragraph 51-52). 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (US 2016/0198002) in view of Pudar (US 2011/0144839), Parra (WO 2018236203), and Ricci (US 2014/0309892)
As to claim 8 Penilla discloses a method for remapping controls in a first vehicle which comprises: 
receiving a data block of vehicle information, wherein the data block includes information related to a vehicle control configuration of a plurality of stored vehicles (Paragraph 106-109 “An automaker database 116 can include data regarding a plurality of vehicles [second vehicle], including standard user interfaces, configuration interfaces, and other information necessary to provide user Bob with a custom interface for vehicle 200. The mapping engine 118, in this example includes a map or that communicates with the automakers database to identify the settings, applications, APIs, or modules that allow integration of Bob's user profile[user information] from the user profiles database 160 so that Bob's profile can be sent to car 200.”);;
evaluating the data block, based on a plurality of factors including user preferences, of each of the plurality of stored vehicles (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.”)
selecting, based on the evaluating, a selected stored vehicle for the purposes of remapping controls (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.”); 
generating a vehicle configuration based on the selected stored vehicle, wherein the vehicle configuration includes a layout of all configurable controls within the first vehicle (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.”)and 
configuring a plurality of configurable vehicle controls according to the vehicle configuration, wherein this changes at least one function of at least one configurable vehicle control to control a different function from a standard function assigned to the at least one control by a manufacturer of the vehicle (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.” Paragraph 109 “The mapping engine 118 will the transfer Bob's profile to vehicle 200. At this point, the user, Bob, can be provided with an interface on a mobile device to allow access to the vehicle.”). 
Penilla does not explicitly disclose how often the plurality of stored vehicles are operated.  
Pudar teaches of how often the plurality of stored vehicles are operated (Paragraph 14 “involves vehicle operator driving habits and energy consumption of vehicles. More specifically, the system monitors vehicle operator driving habits or trip habits for a plurality of vehicles. These habits include trip data relating to the number, length, and/or duration of the trips each vehicle takes that can be monitored over a period of time (e.g. several months). The gathered data can be processed or analyzed to understand the driving habits of the operators of vehicles in one or multiple geographical areas”).
It would have been obvious to one of ordinary skill to modify Penilla to include the teachings of determining the number of times the driver drives a vehicle for the purpose of determining the usage history of the vehicle.
Penilla does not explicitly disclose a plurality of configurable vehicle controls disposed in the first vehicle, wherein the vehicle controls include turn signals, windshield wipers, and audio/video controls.
Parra teaches a plurality of configurable vehicle controls disposed in the first vehicle, wherein the vehicle controls include turn signals, windshield wipers, and audio/video controls(Paragraph 43 “4 In this way, the programmable direction control (1) is provided with two screens; a lower display (100) that controls the secondary functions of the vehicle such as, car on / off, headlight on /off, turn signals, wipers, real-time speed of wipers, battery, a unit converter and settings of the screen in a completely digital form and an upper screen (200) located on top of the lower screen (200), conceived for entirely entertainment functions such as music player from both internal and external sources, control of cell phone functions via wireless protocols, AM / FM radio tuner with scan and store functions for tunable and tuned stations, audio level equalizer, GPS navigation and display settings”, Figure 6-7, 10)

Penilla does not explicitly disclose that the user profile reference numbers relating to an operator and zonal operator.
Ricci teaches that the data block includes user profile reference numbers relating to an operator and a zonal operator (Paragraph 15 “Embodiments include a vehicle control system, comprising a profile identification module contained in a memory and executed by a processor of the vehicle control system, the profile identification module configured to determine a location inside a vehicle associated with a user, determine at least one vehicle control associated with the location inside the vehicle, refer to a user profile memory associated with the user for vehicle control settings, and determine, based at least partially on the vehicle control settings, to adjust the at least one vehicle control associated with the location inside the vehicle.”)
wherein the selected stored vehicles are vehicles the operator and the zonal operator most utilized(Paragraph 119 “Further, the server 228 may be associated with stored data 232. The stored data 232 may be stored in any system or by any method, as described in conjunction with system data 208, device data 220, and/or profile data 252. The stored data 232 can include information that may be associated with one or more users 216 or associated with one or more vehicles 104.”);
(Paragraph 113 “As an example, the profile data 252 may include one or more user profiles. User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings, geographic location information”, Paragraph 308-309 “Each user, identified in portion 1208, may have a different set of settings for each area 508 and/or each zone 512 within the vehicle 104. Thus, each set of settings may also be associated with a predetermined zone 512 or area 508. The zone 512 is stored in portion 1220, and the area 508 is stored in portion 1216. One or more settings may be stored in portion 1224. These settings 1224 may be the configurations of different functions within the vehicle 104 that are specified by or for that user. For example, the settings 1224 may be the position of a seat, the position of a steering wheel, the position of accelerator and/or brake pedals, positions of mirrors, a heating/cooling setting, a radio setting, a cruise control setting, or some other type of setting associated with the vehicle 104. Further, in vehicles adapted to have a configurable console or a configurable dash or heads-up display, the settings 1224 may also provide for how that heads-up display, dash, or console are configured for this particular user.”).

As to claim 9 the claim is interpreted and rejected as in claim 4. 
As to claim 10 the claim is interpreted and rejected as in claim 5. 
As to claim 11 the claim is interpreted and rejected as in claim 6. 
As to claim 12 the claim is interpreted and rejected as in claim 7. 
As to claim 13 the claim is interpreted and rejected as in claim 3.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (US 2016/0198002) in view of Pudar (US 2011/0144839), Parra (WO 2018236203),
As to claim 14 Penilla discloses a computer readable storage medium having computer readable instructions that when executed by a computer having at least one processor causes the computer to:
Receive a data block of vehicle information, wherein the data block includes information related to a vehicle control configuration of a plurality of stored vehicles (Paragraph 106-109 “An automaker database 116 can include data regarding a plurality of vehicles [second vehicle], including standard user interfaces, configuration interfaces, and other information necessary to provide user Bob with a custom interface for vehicle 200. The mapping engine 118, in this example includes a map or that communicates with the automakers database to identify the settings, applications, APIs, or modules that allow integration of Bob's user profile[user information] from the user profiles database 160 so that Bob's profile can be sent to car 200.”);;
evaluate the data block, based on a plurality of factors including user preferences, of each of the plurality of stored vehicles (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.”)
select, based on the evaluating, a selected stored vehicle for the purposes of remapping controls (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.”); 
 (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.”)and 
configuring a plurality of configurable vehicle controls accessible to an operator according to the vehicle configuration, wherein this changes at least one function of at least one configurable vehicle control to control a different function from a standard function assigned to the at least one control by a manufacturer of the vehicle (Paragraph 51-52 “user can access cloud services for a vehicle manufacturer and identify the particular vehicle from selected choices. The user can then identify a customization profile for the vehicle by defining the look and feel of a UI display, arrangement of vehicle controls on displays, add and associate third party APPS to the vehicle display, and save the configuration. The configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option.” Paragraph 109 “The mapping engine 118 will the transfer Bob's profile to vehicle 200. At this point, the user, Bob, can be provided with an interface on a mobile device to allow access to the vehicle.”). 
Penilla does not explicitly disclose how often the plurality of stored vehicles are operated.  
Pudar teaches of how often the plurality of stored vehicles are operated (Paragraph 14 “involves vehicle operator driving habits and energy consumption of vehicles. More specifically, the system monitors vehicle operator driving habits or trip habits for a plurality of vehicles. These habits include trip data relating to the number, length, and/or duration of the trips each vehicle takes that can be monitored over a period of time (e.g. several months). The gathered data can be processed or analyzed to understand the driving habits of the operators of vehicles in one or multiple geographical areas”).
It would have been obvious to one of ordinary skill to modify Penilla to include the teachings of determining the number of times the driver drives a vehicle for the purpose of determining the usage history of the vehicle.
Penilla does not explicitly disclose a plurality of configurable vehicle controls disposed in the first vehicle, wherein the vehicle controls include turn signals, windshield wipers, and audio/video controls.
Parra teaches a plurality of configurable vehicle controls disposed in the first vehicle, wherein the vehicle controls include turn signals, windshield wipers, and audio/video controls(Paragraph 43 “4 In this way, the programmable direction control (1) is provided with two screens; a lower display (100) that controls the secondary functions of the vehicle such as, car on / off, headlight on /off, turn signals, wipers, real-time speed of wipers, battery, a unit converter and settings of the screen in a completely digital form and an upper screen (200) located on top of the lower screen (200), conceived for entirely entertainment functions such as music player from both internal and external sources, control of cell phone functions via wireless protocols, AM / FM radio tuner with scan and store functions for tunable and tuned stations, audio level equalizer, GPS navigation and display settings”, Figure 6-7, 10)
It would have been obvious to one of ordinary skill to modify Penilla to include the teachings of having configurable controls of turn signals, wipers, and audio/video controls for the purpose of providing a user friendly driving experience.
As to claim 15 the claim is interpreted and rejected as in claim 2, 7. 
As to claim 16 the claim is interpreted and rejected as in claim 3. 
As to claim 17 the claim is interpreted and rejected as in claim 4. 
As to claim 18 the claim is interpreted and rejected as in claim 5. 
As to claim 19 the claim is interpreted and rejected as in claim 6. 
As to claim 20 Penilla discloses a computer readable storage medium wherein the data block from the data communications link further comprises: establish a connection between the data communications link and a mobile device over a wireless network; and receive, from the mobile device, the data block(Paragraph 49-51, Figure 7).

Response to Arguments
3/11/2021 have been fully considered but they are not persuasive.
On page 9 of the applicants arguments applicants argue that the prior art does not disclose a plurality of configurable controls disposed in the first vehicle and accessible to an operator”.  Applicants argue that the claim does not include specific physical controls within the vehicle and not just controls displayed on infotainment device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific physical controls) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim never states any physical controls such as physical buttons or of the sort.  The claim as amended recites “accessible to an operator.”   An operator could be anyone in the vehicle such as a driver.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
4/7/2021